Exhibit 10(a)

﻿

﻿

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

﻿

This PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (“Agreement”) is made
and entered into as of July 29, 2016 (“Effective Date”), by and between 9715
BUSINESSPARK AVENUE LLC, a Delaware limited liability company (“Seller”), and
WD-40 COMPANY, a Delaware corporation (“Buyer”).

In consideration of the respective agreements hereinafter set forth, Seller and
Buyer agree as follows:

1. Property.  Seller agrees to sell and convey to Buyer, and Buyer agrees to
purchase from Seller, subject to the terms and conditions set forth in this
Agreement, the following (collectively, “Property”): (a) that certain real
property including approximately 2.23 gross acres of land, Assessor’s Parcel No.
363-072-20-00 (“Land”), located at 9715 Businesspark Avenue in the City of San
Diego (“City”), California, all as more particularly described in Schedule 1 to
the Deed (as defined below) attached as Exhibit A; (b) that certain two-story
building consisting of approximately 42,706 square feet of floor area, located
on the Land (“Building”), and any and all other improvements and fixtures
located on the Land (collectively, “Improvements); (c) all rights, privileges,
easements or appurtenances to or affecting the Land or the Improvements
(collectively, “Appurtenances,” and together with the Land and Improvements,
“Real Property”); (d) any and all intangible property, including all warranties,
guaranties, contract rights and/or claims relating to the Property, including,
without limitation, all of the Warranties defined in the Assignment of Service
Contracts and Intangible Property attached as Exhibit B in each case with
respect to the foregoing to the extent in existence and assignable, (e) the
General Contract and any Assumed Service Contracts, in each case with respect to
the foregoing to the extent in existence and assignable, and (f) any rights,
approvals, entitlements or other beneficial attributes relating to the Real
Property owned by Seller, to the extent in existence and assignable
(collectively, “Property Rights”). 

2. Purchase Price.

(a) Purchase Price.  The Purchase Price for the Property shall be Ten Million
Six Hundred Seventy-Six Thousand Five Hundred and 00/100 Dollars
($10,676,500.00), subject to adjustments and prorations as herein provided
(“Purchase Price”). 

(b) Deposit; Closing Amount.  The Purchase Price shall be paid as follows:

(i) Within three (3) business days following the Effective Date, Buyer shall
open an Escrow in connection with this Agreement (“Escrow”) at Chicago Title
Company, 2365 Northside Drive, Suite 600, San Diego, CA 92108, Attn: Chris Ghio
and Jamie Nalley (“Escrow Holder”), and Buyer shall deposit into the Escrow the
sum of Two Hundred Thousand and 00/100 Dollars ($200,000.00) (“First Deposit”),
in cash or other immediately available funds.  The date on which executed
counterparts of this Agreement have been deposited into the Escrow shall be
deemed the “Opening of Escrow.”  If Buyer delivers a Notice to Proceed (as
defined in Section 4(b) below), Buyer shall, within one (1) business day
thereafter, deposit into the Escrow an additional sum of Two Hundred Thousand
and 00/100 Dollars ($200,000.00) (“Second Deposit”).  The First Deposit and the
Second Deposit, as and when made, shall be referred to herein as the
“Deposit.”  If Buyer delivers a Notice to Proceed, the Deposit shall be
non-refundable to Buyer, except as otherwise provided below in this
Agreement.  The Deposit shall be held by Escrow Holder in an interest-bearing
account for the benefit of Buyer (“Buyer Deposit Account”) in accordance with
this Agreement.  The Deposit (and any interest accrued thereon while in the
Buyer Deposit Account) shall be a credit against the Purchase Price at the
Closing.

(ii) At or prior to the Closing, if this Agreement has not been earlier
terminated, Buyer shall deposit into the Escrow cash or other immediately
available funds in the amount of the remaining balance of the Purchase Price
together with Buyer’s share of prorations and closing costs, less any credits
due Buyer under this Agreement (“Closing Amount”).  The Closing Amount shall be
applied toward the Purchase Price at Closing; provided, however, that if this
Agreement is terminated for any reason, the Closing Amount shall be returned to
Buyer.



--------------------------------------------------------------------------------

 

(c) Independent Contract Consideration.  Upon the Effective Date, Buyer shall
deliver to Seller by check the sum of One Hundred and 00/100 Dollars ($100.00)
which amount shall be consideration for Seller’s execution and delivery of this
Agreement, which shall be in addition to the Purchase Price and which shall be
nonrefundable in all events. 

3. Title to the Property. 

(a) Title Policy.  Upon the Opening of Escrow, a preliminary title report with
respect to the Property shall be issued to Buyer, together with copies of all
underlying documents referenced therein (collectively, “Preliminary Report”) by
Chicago Title Company (“Title Company”) and delivered to Buyer, at no cost to
Seller.  At the Closing, Seller shall cause to be conveyed to Buyer fee simple
title to the Property, subject to the Permitted Exceptions, by duly executed and
acknowledged grant deed (“Deed”) substantially in the form attached to this
Agreement as Exhibit A and incorporated in this Agreement by this reference.  As
used in this Agreement, the “Closing” shall be deemed to occur upon the
recording of the Deed.  The Closing may also be referred to in this Agreement as
the “Close of Escrow.”  Evidence of delivery of fee simple title, subject to the
Permitted Exceptions, shall be the issuance by Title Company to Buyer of an ALTA
standard coverage owner’s policy of title insurance (2006) (“Title Policy”) in
the amount of the Purchase Price (or an ALTA extended coverage owner’s policy if
requested by Buyer, provided that the issuance of such extended coverage policy
or any Endorsements (defined below) shall not constitute a condition to the
Closing), insuring fee simple title to the Property in Buyer, subject only to
such exceptions as Buyer shall have approved or been deemed to have approved
pursuant to this Section 3.  The Title Policy shall provide full coverage
against mechanics’ and materialmen’s liens and shall contain such special
endorsements as Buyer may reasonably require to the extent available, including,
without limitation, any endorsements required as a condition to Buyer’s approval
of any title exceptions (collectively, “Endorsements”). 

(b) Title Objections.  In the event that any exceptions to title listed in the
Preliminary Report or any supplement thereto (other than standard printed
exceptions) or matters shown on any survey are unacceptable to Buyer in Buyer’s
sole discretion, Buyer shall notify Seller in writing of such facts (“Title
Objection(s)”) on or prior to 5:00 p.m. (California time) on August 12, 2016
(the “Title Review Period”).  Buyer’s failure to notify Seller in writing within
such time period shall be deemed Buyer’s notice that all exceptions in the
Preliminary Report or survey are acceptable.  Notwithstanding the foregoing,
Buyer shall have the right to deliver a Title Objection or Title Objections in
connection with any exceptions to coverage contained in any supplemental title
report that may be issued by the Title Company or any survey of the Property
received by Buyer following the Feasibility Termination Date that were not set
forth in the Preliminary Report, provided that such Title Objection or Title
Objections, as the case may be, are delivered to Seller within five (5)
business days after the issuance of such supplemental title report or
survey.  Buyer’s failure to notify Seller in writing within such time period
shall be deemed Buyer’s notice that all exceptions in such supplemental title
report or survey are acceptable.  If Buyer has notified Seller of any Title
Objections as provided in this Section 3(b), Seller shall have the right (but
not the obligation), to notify Buyer in writing within three (3) business days
after receipt of Buyer’s Title Objections that Seller intends to cure any such
Title Objection(s).  Failure of Seller to deliver a written notice to Buyer that
it intends to cure any Title Objection(s) within such three (3) business day
period shall constitute Seller’s refusal to cure such matter(s).  If Seller has
elected to cure any Title Objection, the cure of such Title Objection shall be a
condition precedent to Closing for the benefit of Buyer as set forth in Section
6 below.  Notwithstanding the foregoing, Seller covenants to cause to be
released and reconveyed from the Property, or to remove as exceptions to title
prior to the Closing, any mortgages, deeds of trust, or other monetary
encumbrances, liens (including, without limitation, mechanic’s liens unless
created by, through or under Buyer), assessments or indebtedness shown on the
Preliminary Report or any supplemental title report, except for real property
taxes not delinquent (with Seller having the right to apply the Purchase Price
or a portion thereof for such purpose) (collectively, “Monetary
Encumbrances”).  In addition, Seller agrees that it shall not place any other
lien, encumbrance, or exception to title on or against the Property during the
term of this Agreement without the prior written consent of Buyer, which consent
may be withheld in Buyer’s sole discretion.  In the event that Seller provides
written notice stating Seller’s intention to cure any Title Objection(s), and
Seller fails to cure such matter on or prior to the scheduled Close of Escrow,
Buyer shall have the right by providing written notice to Escrow Holder and
Seller within three (3) business days after the scheduled Close of Escrow to
either (i) waive such Title Objection, or (ii) terminate this Agreement and the
Escrow.  In the event that Buyer delivers a written termination notice as
provided in the immediately preceding sentence, or fails to provide such written
notice of termination or waiver within such three (3) business day period, then
(a) the Deposit shall be returned to Buyer by Escrow Holder without further
instruction; and (b) this Agreement and the Escrow shall thereupon be cancelled,
and neither party



--------------------------------------------------------------------------------

 

shall have any further obligations to the other under this Agreement (except
under provisions of this Agreement which specifically state that they survive
termination).  The term “Permitted Encumbrances” shall mean: the exceptions
(including exceptions that are part of the pre-printed title insurance form) in
the Preliminary Report that the Title Company has not agreed to remove from the
Title Policy and exceptions that Buyer consents to in writing or is deemed to
have consented to as set forth above as of the end of the Title Review Period
and that Seller is not required to remove as provided above; matters created by,
through or under Buyer, items shown on the survey which have not been removed as
of the end of the Title Review Period (or if Buyer does not obtain a survey, all
matters that a current, accurate survey of the Property would show); and real
estate taxes not yet due and payable.

(c) Seller shall request that the Planning and Development Board (the “Board”)
established pursuant to the Declaration of Restrictions for Scripps Ranch
Business Park Unit Two recorded June 14, 1978, as amended (“CC&Rs”) execute a
certificate (the “Board Certificate”), to be prepared by Buyer at Buyer’s cost
(i) approving Buyer’s intended use of the Property, (ii) approving Buyer’s sign
plan relative to its intended use of the Property and (iii) confirming that
there are no present violations of the terms and conditions of the CC&Rs
relative to the Property and stating the amount of any unpaid assessments under
the CC&Rs applicable to the Property.   

4. Due Diligence.

(a) Physical Inspection.  From and after the Effective Date until the Closing or
earlier termination of this Agreement, Seller shall provide access to the
Property to authorized representatives of Buyer, upon reasonable prior notice,
for purposes of conducting physical inspections of the Property as Buyer deems
necessary, including, without limitation, environmental investigations, soil
tests, geotechnical investigations, a site inspection and testing for hazardous
materials.  Buyer shall promptly repair any damage to the Property or the
improvements located thereon caused by such investigations.  Buyer shall
maintain and cause its contractors, agents and representatives to maintain (1)
commercial general liability insurance with limits of at least One Million
Dollars ($1,000,000) per occurrence and Two Million Dollars ($2,000,000) in the
aggregate for bodily injury or death and property damage including coverage for
contractual liability, and personal and advertising injury with respect to
Buyer’s obligations hereunder, and (2) statutory workers’ compensation and
employers’ liability insurance with limits of $100,000 each accident, $100,000
each employee, and $500,000 policy limit, all covering any accident arising in
connection with the presence of Buyer, its contractors, agents and
representatives on the Property, which insurance except for workers’
compensation and employers’ liability shall (A) name as additional insureds
thereunder Seller and such other parties holding insurable interests as Seller
may designate and (B) be written by a reputable insurance company having a
rating of at least “A-:VII” by Best’s Rating Guide (or a comparable rating by a
successor rating service), and (C) otherwise be subject to Seller’s prior
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  At least one (1) day prior to entering the Property, Buyer shall
deliver to Seller a certificate of insurance evidencing insurance coverage in
compliance with the foregoing terms.  Buyer shall defend, indemnify, and hold
harmless Seller from and against any and all obligations, liabilities, claims,
liens, encumbrances, demands, losses, damages, causes of action, judgments,
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses), to the extent arising as a result of such entry onto the Property
prior to the Closing by Buyer and its authorized representatives other than as
to any costs, damages or claims for liability (including, without limitation,
any claims that the Property has declined in value) to the extent arising out of
(i) any pre-existing liabilities for matters merely discovered by Buyer (i.e.,
latent environmental contamination) so long as Buyer’s actions do not aggravate
any pre-existing conditions (it being understood that mere discovery of unknown
but existing environmental contamination shall not be considered an
“aggravation”) or (ii) matters occurring to the extent resulting from the
negligence or intentional conduct of Seller, its affiliates and/or
agents.  Buyer’s obligations pursuant to the immediately preceding sentence
shall survive any early termination of this Agreement.

(b) Feasibility Period.  As used in this Agreement, the term “Feasibility
Period” shall refer to a period of time beginning on July 6, 2016 and ending at
5:00 p.m., California time, on August 22, 2016 (“Feasibility Termination Date”).
   Buyer may elect, by written notice to Seller at any time prior to the
Feasibility Termination Date, to terminate this Agreement, which election shall
be in Buyer’s sole and absolute discretion.  If Buyer desires to proceed with
the purchase of the Property subject to the remaining conditions set forth in
this Agreement (including, without limitation, pursuant to Section 6 below),
then on or before the Feasibility Termination Date, Buyer shall deliver written
notice to Seller (“Notice to Proceed”), electing to waive Buyer’s right of
termination pursuant to this Section 4(b) and proceed with the Closing subject
only to the remaining terms and conditions expressly set forth in this
Agreement.  If Buyer fails to deliver a Notice to Proceed to Seller prior to the
Feasibility Termination Date, then



--------------------------------------------------------------------------------

 

Buyer shall be deemed to have elected to terminate this Agreement.  In the event
of the termination of this Agreement pursuant to this Section 4(b), Buyer shall
be entitled to a refund of the Deposit plus any interest accrued thereon, and
neither party shall have any further obligations to the other hereunder (except
under provisions of this Agreement which specifically state that they survive
termination). 

5. Seller’s Deliveries. 

(a) Due Diligence Materials.  Seller has delivered to Buyer, or caused to be
delivered to Buyer (by electronic copy or otherwise by a web-based “data room”),
all of the following (collectively, “Due Diligence Materials”) at Seller’s sole
cost and expense:  (i) copies of any and all licenses, leases, service
contracts, unrecorded covenants, conditions and restrictions and/or other
agreements in Seller’s possession or control related to the Property; (ii)
copies of the property tax bills for the two (2) year period immediately
preceding the Opening of Escrow; (iii) all entitlement documents in Seller’s
possession or control including, without limitation, any environmental impact
reports, traffic studies, conditional use permits, public facilities financing,
park plans, conditions of approval, development agreements and tentative tract
maps; (iv) any and all due diligence materials and studies or reports previously
prepared by potential purchasers of the Property or consultants for potential
purchasers of the Property that are either in Seller’s possession or which
Seller has the right to obtain; (v) to the extent in Seller’s possession or
control: surveys (including any improvement, boundary and/or ALTA surveys),
geotechnical and environmental reports, environmental audits, soils reports,
site plans, architectural and engineering reports and plans, and other
correspondence, reports or documents relating to the Property; and (vi)
operating expense statements for the Property for the past year.  Buyer
acknowledges receipt of the Due Diligence Materials.  In addition, Seller shall
promptly deliver to Buyer such other information relating to the Property that
is specifically requested by Buyer of Seller in writing during the Feasibility
Period to the extent such information either is in the possession or control of
Seller, any affiliate of Seller or any consultant previously retained by Seller
(excluding confidential, proprietary and privileged materials) (collectively,
“Other Documents”).  The Due Diligence Materials and Other Documents have been
and shall be delivered to Buyer by Seller without representation or warranty as
to the accuracy or completeness thereof.  In the event that Buyer terminates
this Agreement for any reason, then within ten (10) business days thereafter
Buyer shall return to Seller all Due Diligence Materials and Other
Documents.  Buyer shall notify Seller in writing of any service contracts other
than Utility Service Contracts that Buyer elects to assume as of the Closing
(“Assumed Service Contracts”) on or prior to 5:00 p.m. (California time) on
August 11, 2016.  Buyer’s failure to notify Seller in writing relative to any
service contract within such time period shall be deemed Buyer’s notice that
such service contract will not be assumed by Buyer, and such service contract
shall be terminated by Seller on or prior to the Closing. 

(b) Assignment of General Contract and Warranties. 

(i) Seller shall use commercially reasonable diligent efforts to obtain from
Pacific Building Group, a California corporation (“General Contractor”), prior
to the Closing, a consent (“Contractor Consent”) to the assignment of that
certain Standard Form of Agreement Between Owner and Contractor for a Project of
Limited Scope dated as of December 1, 2015, and all exhibits and schedules
attached thereto (“General Contract”), between Seller and General Contractor,
which Contractor’s Consent shall (i) be substantially in the form of the
attached Exhibit C, (ii) be duly executed by General Contractor, and (iii)
constitute a Condition Precedent (as defined below).  Notwithstanding the
foregoing, however, the parties acknowledge that General Contractor is not
required by the terms of the General Contract to execute such Contractor Consent
and, provided that Seller requests that General Contractor execute the
Contractor Consent in the form of Exhibit C as provided herein, failure to
obtain such Contractor Consent shall not be a default by Seller hereunder.  

(ii) If (a) Seller is unable to obtain the Contractor Consent, (b) Buyer waives
the delivery of the Contractor Consent as a Condition Precedent and (c) the
Closing occurs, then upon Buyer’s written request therefor, Seller shall
cooperate with Buyer in the enforcement of any warranties of the General
Contractor under the General Contract through and until the date on which such
warranties expire.  Buyer shall indemnify, defend and hold harmless Purchaser
from any loss, cost, damage or liability (including reasonable attorneys’ fees)
arising from Seller’s cooperation or any other action taken by Seller at Buyer’s
direction in connection with the enforcement after Closing of such warranties
under the General Contract, except to the extent arising from the gross
negligence or willful misconduct of Seller.  The provisions of this Section
5(b)(ii) shall survive the Closing.



--------------------------------------------------------------------------------

 

6. Conditions to Closing.  The following are conditions precedent (each a
“Condition Precedent”; collectively, “Conditions Precedent”) to Buyer’s
obligation to purchase the Property pursuant to this Agreement.  The Conditions
Precedent are intended solely for the benefit of Buyer and may be waived only by
Buyer in writing.  In the event that any of the Conditions Precedent are not
satisfied for any reason, other than due to Buyer’s acts or omissions on or
prior to the scheduled Closing Date (as defined in Section 7(b) below), Buyer
may, in its sole and absolute discretion, terminate this Agreement.

(a) The Title Company shall be unconditionally committed to issue the Title
Policy to Buyer upon the Closing in the form and with such exceptions as have
been approved by Buyer in accordance with Section 3(b).

(b) Seller shall have complied in all material respects with all of Seller’s
duties, covenants and obligations contained in this Agreement and all of
Seller’s representations and warranties contained in or made pursuant to this
Agreement shall have been true and correct in all material respects when made
and shall be true and correct in all material respects as of the Closing Date.

(c) Buyer has delivered a Notice to Proceed.

(d) Seller has obtained the Contractor Consent.

If any of the Conditions Precedent are not satisfied or waived by Buyer in
writing as of the scheduled Closing Date (as defined in Section 7(b) below),
this Agreement shall terminate and the Escrow shall be cancelled, the portion of
the Deposit remaining in the Escrow, together with all interest accrued thereon,
shall be returned to Buyer, and neither party shall have any further obligation
to the other except in connection with any obligations that expressly survive
termination of this Agreement. 

7. Escrow; Closing.

(a) Escrow Instructions.  Upon mutual execution of this Agreement, Buyer and
Seller shall deposit an executed counterpart of this Agreement with Escrow
Holder and this Agreement shall serve as instructions to Escrow Holder for
consummation of the purchase contemplated by this Agreement.  Seller and Buyer
shall execute such supplemental Escrow instructions as may be appropriate to
enable Escrow Holder to comply with the terms of this Agreement, provided that
such supplemental Escrow instructions are not in conflict with this
Agreement.  In the event of any conflict between the provisions of this
Agreement and any supplementary Escrow instructions signed by Buyer and Seller,
the terms of this Agreement shall control.

(b) Closing Date.  Provided that all of the Conditions Precedent provided in
Section 6 above have been satisfied (or waived by Buyer in writing), the Closing
shall take place on September 13, 2016 (i.e., the date which is fifteen (15)
business days following the Feasibility Termination Date) (“Closing Date”),
unless extended by Buyer and Seller in writing. 

(c) Seller’s Closing Deliveries.  Not less than one (1) business day prior to
the Closing, Seller shall deliver to Escrow Holder the following:

(i) a duly executed and acknowledged Deed, in substantially the same form as set
forth in the attached Exhibit A;

(ii) two (2) duly executed originals of an assignment and assumption of service
contracts and intangible property (“Assignment of Service Contracts and
Intangible Property”), in substantially the same form as set forth in the
attached Exhibit B;

(iii) two (2) duly executed originals of a bill of sale (“Bill of Sale”), in
substantially the same form as set forth in the attached Exhibit D;



--------------------------------------------------------------------------------

 

(iv) a duly executed certificate in commercially reasonable form reaffirming the
accuracy in all material respects of Seller’s representations and warranties set
forth in Section 8 below (except with respect to any modifications of those
representations and warranties made in Section 8 hereof to the extent resulting
from actions expressly permitted or approved pursuant to this Agreement in
writing or modifications that are otherwise not the result of a breach by Seller
of any of its covenants in this Agreement, and which are specifically disclosed
in such certificate);

(v) a duly executed affidavit that Seller is not a “foreign person” within the
meaning of Section 1445(e)(3) of the Internal Revenue Code of 1986, together
with a duly executed California Franchise Tax Board Form 593-C;

(vi) a full release and reconveyance of all Monetary Encumbrances affecting the
Property (or full title coverage over such Monetary Encumbrances), and an
Owner’s Affidavit in favor of the Title Company in the form of Exhibit E
attached hereto.

(vii) Seller’s Closing Statement (as defined below) duly executed by Seller; and

(viii) any other instruments, records or correspondence called for hereunder
which have not previously been delivered.

Buyer may waive compliance on Seller’s part under any of the foregoing items by
an instrument in writing.

(d) Buyer’s Closing Deliveries.  Not less than one (1) business day prior to the
Closing, Buyer shall deliver to Escrow Holder the following:

(i) Buyer’s Closing Statement, duly executed by Buyer;

(ii) two (2) duly executed originals of the Assignment of Service Contracts and
Intangible Property;

(iii) two (2) duly executed originals of the Bill of Sale;

(iv) the Closing Amount; and

(v) any other instruments, records or correspondence called for hereunder which
have not previously been delivered.

(e) Other Closing Documents.  Seller and Buyer shall each deposit such other
instruments as are reasonably required by Escrow Holder or otherwise required to
close the Escrow and consummate the purchase of the Property in accordance with
the terms of this Agreement (provided, however, no such additional instrument
shall expand any obligation, covenant, representation or warranty of Seller or
Buyer or result in any new or additional obligation, covenant, representation or
warranty of Seller or Buyer under this Agreement beyond those expressly set
forth in this Agreement).

(f) Prorations and Closing Costs.  The following are to be apportioned as of
12:01 a.m. on the Closing Date, as follows:

(i) General real estate taxes payable for the fiscal year in which the Closing
occurs shall be prorated by Seller and Buyer as of the Closing Date.  If real
estate taxes for the year of Closing are not known or cannot be reasonably
estimated, such taxes shall be prorated based on taxes for the year prior to
Closing.  The current amount payable of any bonds or assessments against the
Property, including interest payable therewith, for the fiscal year in which the
Closing occurs shall be prorated by Seller and Buyer as of the Closing
Date.  Operating costs or expenses applicable to the Property (including any
association dues), if any, shall be apportioned as of the Closing Date, provided
that utility service contracts for water, gas and electricity service to the
Building (collectively, “Utility Service Contracts”) shall be terminated as of
the Closing and the fees thereunder shall not be prorated.      



--------------------------------------------------------------------------------

 

(ii) Seller shall pay the premium for the ALTA standard coverage portion of the
Title Policy, any city, county or state transfer taxes and recording costs, any
roll-back taxes based on changes in use or ownership prior to the Closing Date,
and one-half (1/2) of the fees of Escrow Holder.  Buyer shall pay any additional
premium necessary to obtain the Title Policy in ALTA extended coverage form, the
costs of any Endorsements requested by Buyer or its lender, the cost of any new
ALTA survey, and one-half (1/2) of the fees of Escrow Holder.  Buyer shall also
be responsible for the cost of its own due diligence inspection of the
Property.  All other costs and charges of the Escrow not otherwise provided for
in this Agreement shall be allocated in accordance with the Closing customs for
the county where the Property is located.  Buyer and Seller shall each be
responsible for their respective legal fees to negotiate and execute this
Agreement. 

(iii) Any and all income and/or revenue from the Property shall be prorated as
of the Closing Date. 

(iv) Escrow Holder shall prepare closing statements (each, a “Closing
Statement”) for Buyer and Seller on the basis of the items to be prorated
pursuant to this Section 7(f) and the credits to be received upon the Closing
and shall deliver the same to the applicable party no less than one (1) business
day prior to the Closing Date.

(v) The provisions of this Section 7(f) shall survive the Closing.

8. Representations, Warranties and Covenants of Seller.  As of the date of this
Agreement, Seller represents and warrants to Buyer as follows:

(a) Except as may be disclosed in the Due Diligence Materials or any Other
Documents, Seller has not received any written notice that the Property is in
violation of any applicable local, state or federal laws and regulations that
remains uncured (collectively, “Laws”).

(b) Except as otherwise set forth in the Preliminary Report, Due Diligence
Materials or Other Documents, (i) to Seller’s knowledge, there are no
condemnation, environmental, zoning or other land-use regulation proceedings,
either instituted or planned to be instituted, that would materially and
adversely affect the use, operation or value of the Property, (ii) to Seller’s
knowledge, there are no special assessment proceedings affecting the Property,
and (iii) to Seller’s knowledge, there is no litigation pending or threatened
against Seller arising out of the ownership or operation of the Property or that
might materially and adversely affect the development, value or use of the
Property or the ability of Seller to perform its obligations under this
Agreement.  Seller shall notify Buyer promptly of any such proceedings or
litigation of which Seller obtains knowledge. 

(c) At the time of Closing, there will be no outstanding payments or amounts due
and owing under any written or oral contracts made by Seller for any
Improvements to the Property (including without limitation to the General
Contractor under the General Contract).  To Seller’s knowledge, other than the
General Contract, the contracts listed in Exhibit F, or any other contracts
delivered or made available to Buyer as part of the Due Diligence Documents or
Other Documents, Seller is not a party to any other contracts for construction
work at the Property.

(d) To Seller’s knowledge, except as set forth in the Due Diligence Materials or
Other Documents, there has been no activity on the Property involving the
handling, manufacture, treatment, storage, use, release, or disposal of any
Hazardous Materials in violation of any Laws.  Except as otherwise set forth in
the Preliminary Report, Due Diligence Materials or Other Documents, to Seller’s
knowledge, removal or other remedial action with respect to Hazardous Materials
in, on, under or about the Property is not being required by any governmental
authority having jurisdiction over the Property.  

(e) To Seller’s knowledge, and except as otherwise set forth in the Preliminary
Report, Due Diligence Materials or Other Documents, there are no public
improvement assessments or bonds assessed or proposed to be assessed, against
the Property. 

(f) Seller is a limited liability company, duly organized and validly existing
under the laws of the State of Delaware and in good standing under the laws of
the State of California.  This Agreement and all



--------------------------------------------------------------------------------

 

documents executed by Seller which are to be delivered to Buyer at the Closing
are or at the time of Closing will be duly authorized, executed and delivered by
Seller, are or at the time of Closing will be legal, valid and binding
obligations of Seller enforceable against Seller in accordance with their
respective terms, and do not and at the time of Closing will not violate any
provision of any agreement or judicial order to which Seller or the Property is
subject.  Seller has obtained all necessary authorizations, approvals and
consents to the execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement.

(g) Seller is the legal and equitable owner of the Property, subject to the
Permitted Encumbrances, with full right to convey the same.  Without limiting
the generality of the foregoing, Seller has not granted any option or right of
first refusal or first opportunity to any party to acquire any interest in any
of the Property which remains in force or effect as of the date of this
Agreement.

(h) Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended (i.e., Seller is not a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign estate
as those terms are defined in the Code and regulations promulgated thereunder).

(i) Seller (a) is not in receivership or dissolution; (b) has not made any
assignment for the benefit of creditors; (c) has not admitted in writing its
inability to pay its debts as they mature; (d) has not been adjudicated a
bankrupt entity; and (e) has not filed a petition in voluntary bankruptcy, a
petition or answer seeking reorganization, or an arrangement with creditors
under the Federal Bankruptcy Law or any other similar law or statute of the
United States or any state, and does not have any such petition filed against
Seller.

(j) To Seller’s knowledge, Seller is currently in compliance with, and Seller
shall at all times during the term of this Agreement remain in compliance with,
the regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of Treasury and any statute, executive order (including Executive
Order 13224, dated September 24, 2001 and entitled “Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), or regulation relating thereto.  To Seller’s knowledge, Seller is
not listed on, and Seller shall not during the term of this Agreement be listed
on, the Specially Designated Nationals and Blocked Persons List maintained by
OFAC and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation.

As used in this Section 8, the term “to Seller’s knowledge” shall mean and apply
to the actual knowledge of Rob Hill, without any duty of inquiry or
investigation, without imputation or attribution for facts and matters otherwise
within the personal knowledge or files of any other agents, officers or
employees of Seller, and without personal liability to Rob Hill. No broker,
agent, or party other than Seller is authorized to make any representation or
warranty for or on behalf of Seller. 

If Seller becomes aware of any fact or circumstance which would change or render
incorrect, in whole or in part, any representation made by Seller under this
Agreement, whether as of the date given or at any time thereafter through and
including the Closing Date and whether or not such representation was based on
Seller’s knowledge and/or belief as of a certain date, Seller shall give prompt
written notice of such change, fact or circumstance to Buyer.  If such new
information results in the failure to satisfy any of the Conditions Precedent as
set forth in Section 6 above, then Buyer may elect to terminate this Agreement
and the Escrow shall be cancelled, the portion of the Deposit remaining in the
Escrow, together with all interest accrued thereon, shall be returned to Buyer,
and neither party shall have any further obligation to the other except in
connection with any obligations that expressly survive termination of this
Agreement, but Seller shall not be liable to Buyer for having updated or
modified such representation.  If Buyer elects to close this transaction after
the receipt of such supplemental information, then upon the Close of Escrow, any
claim of Buyer based on such supplemental information shall be automatically
waived in full by Buyer.

9. Representations and Warranties of Buyer.  Buyer hereby represents and
warrants to Seller as follows:  Buyer is a corporation duly organized and
validly existing and in good standing under the laws of the State of Maryland
and in good standing under the laws of the State of California; this Agreement
and all documents executed by Buyer which are to be delivered to Seller at the
Closing are or at the time of Closing will be duly authorized, executed and
delivered by Buyer, and are or at the Closing will be legal, valid and binding
obligations of Buyer, and the individuals signing this Agreement and all related
documents have been duly authorized by Buyer to do so, and



--------------------------------------------------------------------------------

 

do not and at the time of Closing will not violate any provisions of any
agreement or judicial order to which Buyer is subject.  To Buyer’s knowledge,
Buyer is currently in compliance with, and Buyer shall at all times during the
term of this Agreement remain in compliance with, the regulations of the Office
of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order (including Executive Order 13224, dated September 24,
2001 and entitled “Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism”), or regulation relating
thereto.  To Buyer’s knowledge, Buyer is not listed on, and Buyer shall not
during the term of this Agreement be listed on, the Specially Designated
Nationals and Blocked Persons List maintained by OFAC and/or on any other
similar list maintained by OFAC or other governmental authority pursuant to any
authorizing statute, executive order, or regulation.  As used in this Section 9,
the term “to Buyer’s knowledge” shall mean and apply to the actual knowledge of
Richard Clampitt, without any duty of inquiry or investigation, without
imputation or attribution for facts and matters otherwise within the personal
knowledge or files of any other agents, officers or employees of Buyer, and
without personal liability to Richard Clampitt.  No broker, agent, or party
other than Buyer is authorized to make any representation or warranty for or on
behalf of Buyer.

10. Continuation and Survival.  Except as expressly provided in this Agreement,
all representations, warranties and covenants by the respective parties
contained in this Agreement or made in writing pursuant to this Agreement are
intended to and shall be deemed made as of the date of this Agreement or such
writing and again at the Closing, shall be deemed to be material, and unless
expressly provided to the contrary shall survive the execution and delivery of
this Agreement, the Deed and the Closing for a period of twelve (12) months (the
“Survival Period”).  Each party shall have the right to bring an action against
the other on the breach of a representation or warranty or covenant hereunder or
in the documents delivered by Seller at the Closing, but only on the following
conditions:  (1) the party bringing the action for breach first learns of the
breach after Closing and files such action within the Survival Period and (2)
neither party shall have the right to bring a cause of action for a breach of a
representation or warranty or covenant unless the damage to such party on
account of such breach (individually or when combined with damages from other
breaches) equals or exceeds $25,000.00.  Neither party shall have any liability
after Closing for the breach of a representation or warranty or covenant
hereunder of which the other party hereto had knowledge as of
Closing.  Notwithstanding any other provision of this Agreement, any agreement
contemplated by this Agreement, or any rights which Buyer might otherwise have
at law, equity, or by statute, whether based on contract or some other claim,
Buyer agrees that any liability of Seller to Buyer will be limited to
$350,000.00.  In no event shall either party be liable to the other party for
incidental, consequential, or punitive damages as a result of the breach of any
or all representations, warranties or covenants set forth in this
Agreement.  The provisions of this Section 10 shall survive the Closing

11. As-Is Purchase.  Except as otherwise expressly provided in this Agreement,
Buyer is purchasing the Property on an “as is,” “where is,” and “with all
faults” basis.  Buyer is relying upon Buyer’s own independent investigation of
the Property in entering into this Agreement and purchasing the Property.  Buyer
acknowledges and agrees that except as specifically set forth in this Agreement,
Seller, its partners, officers, agents, employees and representatives have made
no representations, warranties or agreements as to the physical condition of the
Property or any improvements thereon or in connection with any matter, report or
information (including with respect to the accuracy or completeness of the Due
Diligence Materials and Other Documents) relating to the Property’s condition,
value, fitness, use, income or expense projections or zoning upon which Buyer
has relied either directly or indirectly.  Further, except as provided herein,
Seller makes no representation or warranty as to any operative or proposed
governmental laws and regulations (including but not limited to, zoning,
environmental and land use laws and regulations) to which the Property may be
subject.  Buyer acknowledges that, except as provided herein, the purchase of
the Property will be on the basis of Buyer’s own investigation of (i) the
physical condition of the Property, including subsurface conditions, and any
improvements thereon, and (ii) the operative or proposed governmental laws and
regulations affecting or applicable to the Property.  In addition to the
foregoing, Buyer and anyone claiming by, through or under Buyer hereby waives
its right to recover from and fully and irrevocably releases Seller and its
partners, employees, representatives, agents, servants, attorneys, affiliates,
successors and assigns (“Released Parties”) from any and all claims that it may
now have or hereafter acquire against any of the Released Parties for any cost,
loss, liability, damage, expense, demand, action or cause of action arising from
or related to any defects or other physical conditions, latent or otherwise,
including environmental matters, or any violation of applicable laws, and any
and all other acts, omissions, events, circumstances, matters, conditions,
operations or economic performance affecting the Property, or any portion
thereof.  This release includes claims of which Buyer is presently unaware or
which Buyer does not presently suspect to exist which, if known by Buyer, would
materially affect Buyer’s release of the Released Parties, but excludes claims
based on the breach of this Agreement, including, without limitation, the truth
and accuracy of all of Seller’s representations and warranties under Section 8
of this Agreement.  BUYER



--------------------------------------------------------------------------------

 

SPECIFICALLY WAIVES THE PROVISION OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

﻿

/s/ GOR

Buyer’s Initials

﻿

The provisions of this Section 11 shall survive the Closing.

12. Casualty or Condemnation.

(a) In the event that any of the Property is damaged and/or destroyed by
casualty prior to the Closing, then the Closing shall occur as scheduled
notwithstanding such damage; provided, however, that Seller’s interest in all
proceeds of insurance payable by reason of such casualty shall be assigned to
Buyer as of the Closing without representation or warranty by or recourse to
Seller, or credited to Buyer if previously received by Seller, and Buyer shall
receive a credit at Closing for any deductible amount under such insurance
policies.  Seller’s obligations pursuant to the immediately preceding sentence
shall survive the Closing.  Notwithstanding the foregoing, however, Buyer shall
have the right to terminate this Agreement and the Escrow effective three (3)
business days after delivery of notice to Seller and Escrow Holder that a
casualty to the Property has caused material damage which, in the reasonable
estimation of Seller and Buyer, will cost more than $500,000.00 to repair. In
event this Agreement is terminated pursuant to this Section 12(a), the Deposit
shall be returned to Buyer within two (2) business days after the effective date
of termination.

(b) In the event that a governmental entity commences eminent domain proceedings
to take any portion of the Property after the date hereof and prior to the
Closing, then Buyer shall have the option to terminate this Agreement by written
notice to Seller within ten (10) business days after Buyer first learns of such
commencement.  In the event of any such termination, the Deposit, together with
all interest accrued thereon, shall be returned to Buyer, Buyer and Seller shall
each be liable for one-half (1/2) of any Escrow fees or charges, and neither
party shall have any further liability or obligation under this Agreement
(except under provisions of this Agreement which specifically state that they
survive termination).  In the event that a governmental entity commences eminent
domain proceedings to take any part of the Property after the date of this
Agreement and prior to the Closing and this Agreement is not terminated pursuant
to this Section 12(b) as a result thereof, then the Closing shall occur as
scheduled notwithstanding such proceeding without any adjustment to the Purchase
Price; provided, however, that Seller’s interest in all awards arising out of
such proceedings shall be assigned to Buyer as of the Closing or credited to
Buyer if previously received by Seller.  Seller’s obligations pursuant to the
immediately preceding sentence shall survive the Closing.

13. Remedies.

﻿

(a) LIQUIDATED DAMAGES FOR BUYER’S DEFAULT.  IF THE SALE OF THE PROPERTY
PURSUANT TO THIS AGREEMENT IS NOT CONSUMMATED BECAUSE OF A DEFAULT UNDER THIS
AGREEMENT ON THE PART OF BUYER, SELLER SHALL PROVIDE WRITTEN NOTICE OF SUCH
DEFAULT TO BUYER AND ESCROW HOLDER, AND THE DEPOSIT, TOGETHER WITH ANY INTEREST
EARNED THEREON, SHALL BE RETAINED BY SELLER AS LIQUIDATED DAMAGES.  THE PARTIES
HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A DEFAULT BY BUYER,
WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.  THEREFORE, BY
PLACING THEIR INITIALS BELOW, THE PARTIES ACKNOWLEDGE THAT THE DEPOSIT HAS BEEN
AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S
DAMAGES AND AS SELLER’S SOLE AND EXCLUSIVE REMEDY AGAINST BUYER, AT LAW OR IN
EQUITY, IN THE EVENT OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF
BUYER.  NOTWITHSTANDING THE FOREGOING, HOWEVER, IN ADDITION TO SUCH LIQUIDATED
DAMAGES



--------------------------------------------------------------------------------

 

AMOUNT, SELLER SHALL BE ENTITLED TO RECOVER FROM BUYER THE FOLLOWING:
(1) REASONABLE, OUT-OF-POCKET LEGAL FEES AND COSTS INCURRED BY SELLER TO RECOVER
THE LIQUIDATED DAMAGES; AND (2) BUYER’S OBLIGATIONS UNDER ANY INDEMNITIES THAT
SURVIVE THE TERMINATION OF THIS AGREEMENT.  SELLER HEREBY WAIVES ANY AND ALL
BENEFITS IT MAY HAVE UNDER CALIFORNIA CIVIL CODE SECTION 3389. 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

INITIALS: 

Seller

/s/ JPC

 

Buyer

/s/ GOR

﻿

(b) SELLER’S DEFAULT.  IF ESCROW FAILS TO CLOSE DUE TO A DEFAULT BY SELLER, AND
SUCH DEFAULT IS NOT CURED WITHIN THREE BUSINESS DAYS AFTER WRITTEN NOTICE
THEREOF FROM BUYER, BUYER MAY EITHER (I) TERMINATE THIS AGREEMENT AND RECEIVE A
REFUND OF THE DEPOSIT TOGETHER WITH ANY INTEREST ACCRUED THEREON, AND IF SUCH
DEFAULT BY SELLER WAS A MATERIAL DEFAULT OF A MATERIAL OBLIGATION OF SELLER
HEREUNDER, PURSUE AN ACTION FOR MONETARY DAMAGES AGAINST SELLER, BUT SUCH ACTION
SHALL BE LIMITED TO RECOVERY OF BUYER'S ACTUAL OUT OF POCKET DAMAGES UP TO
$100,000.00, AND BUYER HEREBY WAIVES THE RIGHT TO RECOVER CONSEQUENTIAL OR
PUNITIVE DAMAGES; OR (II) PURSUE AN ACTION FOR SPECIFIC PERFORMANCE.  EXCEPT AS
OTHERWISE PROVIDED ABOVE, BUYER MAY NOT PURSUE ANY OTHER RIGHTS OR REMEDIES AT
LAW OR IN EQUITY WITH RESPECT TO THIS AGREEMENT OR THE PROPERTY. 
Notwithstanding anything herein to the contrary, buyer shall be deemed to have
elected to terminate this Agreement if buyer fails to deliver to Seller written
notice of its intent to file a claim or assert a cause of action for specific
performance against Seller on or before THIRTY (30) Days following the scheduled
Closing Date or, having given such notice, fails to file a lawsuit asserting
such claim or cause of action in the county in which the Property is located
within two months following the scheduled Closing Date.  IN NO EVENT SHALL
SELLER’S DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS, MEMBERS, MANAGERS, OWNERS OR
AFFILIATES, ANY OFFICER, MANAGER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING,
OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM,
CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR
OTHERWISE

﻿

﻿

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

INITIALS: 

Seller

/s/ JPC

 

Buyer

/s/ GOR

﻿

14. Maintenance; Possession.  Between the Effective Date and the Closing, Seller
shall cause the Property to be maintained in substantially the condition
existing upon the Effective Date.  Prior to the Closing, Buyer may not
materially alter the Property in any way without Seller’s written
authorization.  Possession of the Property shall be delivered to Buyer on the
Closing Date.

15. No New Contracts; Termination of Existing Contracts.  After the Effective
Date, but prior to the Feasibility Termination Date, Seller shall not enter into
any new lease, other than month-to-month leases or leases the term of which will
expire prior to the Closing Date, unless Buyer gives Buyer’s prior written
consent, which may be withheld in Buyer’s sole discretion.  Seller shall not,
after the Feasibility Termination Date, enter into any contract, lease or other
agreement affecting the Property following the Closing, or waive, compromise or
settle any rights of Seller under any contract or other agreement affecting the
Property following the Closing, or modify, amend, or terminate any contract or
agreement affecting the Property following the Closing, without in each case
obtaining Buyer’s prior written consent thereto, which may be withheld in
Buyer’s sole discretion.  Seller agrees to terminate prior to the Closing, at no
cost or expense to Buyer, the Utility Service Contracts and any and all other
agreements or contracts affecting the Property that Buyer advises Seller prior
to the Feasibility Termination Date that Buyer does not elect to assume as of
the Closing, and Seller shall deliver evidence of such termination to Buyer no
later than one (1) Business Day prior to the Closing.

16. Brokers and Finders.  The parties acknowledge that Hughes Marino,
representing Buyer (“Buyer’s Broker”) and Voit Company (“Seller’s Broker”, and
collectively with Buyer’s Broker, the “Brokers”) are the sole brokers in
connection with the purchase and sale of the Property pursuant to this
Agreement.  Seller shall be



--------------------------------------------------------------------------------

 

responsible for paying to Brokers a real estate sales commission pursuant to
separate agreements.  Notwithstanding anything to the contrary set forth herein,
the parties acknowledge and agree that neither Broker is a third party
beneficiary of this Agreement.  Except for the Brokers, neither party has had
any contact or dealings regarding the Property, or any communication in
connection with the subject matter of this transaction, through any real estate
broker or other person who can claim a right to a commission or finder’s fee in
connection with the sale contemplated in this Agreement.  In the event that any
broker or finder (other than the Brokers) claims a commission or finder’s fee
based upon any contact, dealings or communication, the party through whom the
broker or finder makes its claim shall be responsible for said commission or fee
and all costs and expenses (including, without limitation, reasonable attorneys’
fees) incurred by the other party in defending against the same.  The party
through whom any such other broker or finder (other than the Brokers) makes a
claim shall hold harmless, indemnify and defend the other party to this
Agreement, its successors and assigns, agents, employees, officers and
directors, and the Property from and against any and all obligations,
liabilities, claims, demands, liens, encumbrances and losses (including, without
limitation, attorneys’ fees), whether direct, contingent or consequential, to
the extent arising out of, based on, or incurred as a result of such claim.  The
provisions of this Section 16 shall survive the Closing or termination of this
Agreement.

17. Marketing.  During the term of this Agreement, Seller agrees not to market
or show the Property to any other prospective purchasers or accept any offers
for the Property (whether or not subordinate to this Agreement) from any other
prospective purchasers.

18. Publicity and Confidentiality.  Buyer and Seller each agree that the terms
of the transaction contemplated by this Agreement, the identity of Buyer and all
information made available by Buyer to Seller or in any way relating to the
Buyer’s interest in that transaction, and the Due Diligence Materials and Other
Documents, shall be maintained in strict confidence, and that no disclosure of
such information shall be made by Buyer or Seller, whether or not the
transaction contemplated by this Agreement shall close, except to such
attorneys, accountants, investment advisors, Brokers, lenders and others as are
reasonably required to evaluate and consummate such transaction.  Buyer and
Seller for themselves each further agree that nothing in this Section 18 shall
prevent Buyer or Seller from disclosing or accessing any information otherwise
deemed confidential under this Section 18 (i) in connection with that party’s
enforcement of its rights hereunder; (ii) pursuant to any legal requirement, any
statutory reporting requirement (including, without limitation, including a copy
of this Agreement with any filing made by Buyer with the U.S. Securities and
Exchange Commission) or any accounting or auditing disclosure requirement;
(iii) in connection with performance by either party of its obligations under
this Agreement (including, but not limited to, the delivery and recordation of
instruments, notices or other documents required hereunder or obtaining any
consents required or contemplated hereunder); or (iv) to existing or potential
investors, participants or assignees in or of the transaction contemplated by
this Agreement or such party’s rights therein.  Notwithstanding the foregoing,
however, following the Closing either party shall have the right to deliver a
press release confirming the purchase and sale of the Property and identifying
the parties hereto.

19. Miscellaneous.

(a) Notices.  Any notice, consent or approval required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
upon (i) hand delivery, (ii) one business day after being deposited with Federal
Express or another reliable overnight courier service for next day delivery,
postage prepaid, (iii) upon transmission by electronic mail (except that if the
date of such transmission is not a business day or if such transmission is made
after 5:00 p.m. on a business day, then such notice shall be deemed to be given
on the first business day following such transmission), with a copy sent by
certified United States mail, or (iv) upon receipt or refusal of receipt if sent
by registered or certified United States mail, postage prepaid, return receipt
required, and addressed as follows:

If to Seller:9715 Businesspark Avenue LLC

c/o Singerman Real Estate, LLC

980 N. Michigan Avenue, Suite 1660

Chicago, IL 60611

Attn:  Joseph P. Concepcion

Phone:  (312) 544-9612

Email:  jconcepcion@singermanre.com

﻿





--------------------------------------------------------------------------------

 

with a copy to:Polsinelli

161 N. Clark Street, Suite 4200

Chicago, IL 60601

Attn:  Douglas Noren

Phone:  (312) 873-3652

Email:  dnoren@polsinelli.com

﻿

If to Buyer:WD-40 Company

1061 Cudahy Place

San Diego, CA 92110

Attn:  Richard T. Clampitt

VP, General Counsel and Corporate Secretary

Phone:  (619) 275-9350

Email:  rclampitt@wd40.com

﻿

with a copy to:Gordon & Rees LLP

101 West Broadway, Suite 2000

San Diego, CA 92101

Attn:  Eric Young, Esq.

Phone:  (619) 230-7735

Email:  eyoung@gordonrees.com

﻿

If to Escrow Holder:Chicago Title Company

2365 Northside Drive, Suite 600

San Diego, CA 92108

Attn:  Jamie Nalley

Phone:  (619) 521-3500
Email: nalleyj@ctt.com

or such other address as either party may from time to time specify in writing
to the other.

(b) Successors and Assigns.  Buyer shall have the right to assign this Agreement
to (i) any entity which controls, is controlled by or is under common control
with Buyer, or an affiliate of Buyer including, without limitation a limited
partnership or limited liability company managed by an affiliate of Buyer,
without Seller’s consent or approval and (ii) an Exchange Assignee (as defined
in Section 19(i) below).  Any such assignee shall be entitled to all of the
rights and obligations of Buyer hereunder.  If Buyer assigns this Agreement, the
assignee shall assume, in writing, all of the obligations of Buyer hereunder,
whereupon the named Buyer hereunder shall remain liable for all of its
obligations under this Agreement.  Buyer shall not have the right to assign this
Agreement to any other entity without Seller’s consent, which may be withheld in
Seller’s sole discretion.

(c) Amendments.  This Agreement may be amended or modified only by a written
instrument executed by Seller and Buyer.

(d) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflicts of law.

(e) Merger of Prior Agreements.  This Agreement and the exhibits hereto
constitute the entire agreement between the parties and supersede all prior
agreements and understandings between the parties relating to the subject matter
hereof, including without limitation, any letters of intent previously executed
or submitted by either or both of the parties hereto, which shall be of no
further force or effect upon execution of this Agreement.

(f) Time of the Essence; Business Days.  Time is of the essence of this
Agreement.  As used in this Agreement, a “business day” shall mean a day which
is not a Saturday, Sunday or recognized federal or state



--------------------------------------------------------------------------------

 

holiday.  If the last date for performance by either party under this Agreement
occurs on a day which is not a business day, then the last date for such
performance shall be extended to the next occurring business day.

(g) Hazardous Materials.  For purposes of this Agreement, the term “Hazardous
Materials” shall mean any toxic or hazardous waste, material or substance,
including, without limitation, asbestos, petroleum, petroleum products,
underground storage tanks now or previously containing any other Hazardous
Materials, substances defined as “hazardous substances,” “hazardous waste” or
“toxic substances” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), 42 U.S.C. Sec. 9601, et seq.;
Hazardous Materials Transportation Act, 49 U.S.C. Sec. 1801; and Resource
Conservation and Recovery Act, 42 U.S.C. Sec. 6901, et seq. (“RCRA”); and other
substances defined as hazardous waste and hazardous substances in applicable
state or local laws and/or in any regulations and publications promulgated
pursuant to said laws.

(h) Severability.  If any provision of this Agreement, or the application
thereof to any person, place, or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.

(i) Tax Deferred Exchange.  Each party hereby agrees to cooperate with the other
in connection with a tax-deferred exchange pursuant to Internal Revenue Code
Section 1031, which cooperation shall include, without limitation, consent to
assignment of this Agreement to a qualified intermediary and/or an exchange
accommodation titleholder (each an “Exchange Assignee”; collectively, “Exchange
Assignees”), provided that: (a) neither Buyer nor Seller incurs any material
costs or exposure to liability in connection with such cooperation with the
other party’s exchange; (b) the exchanging party shall defend, indemnify and
hold the other party harmless from and against any liability or expenses
(including but not limited to reasonable attorneys’ fees and costs) that may be
sustained as a result of cooperating in the respective exchange; and, (c) the
consummation of any such exchange is not a condition of this Agreement. 

(j) Litigation Costs.  If any legal action or any other proceeding, including
arbitration or action for declaratory relief, is brought for the enforcement of
this Agreement or due to an alleged dispute, breach, default, or
misrepresentation in connection with this Agreement, the prevailing party shall
be entitled to recover reasonable attorneys’ fees and other costs, in addition
to any other relief to which the party may be entitled.

(k) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but any number of which, taken
together, shall be deemed to constitute one and the same instrument.

(l) Natural Hazard Disclosure. Buyer and Seller acknowledge that Seller is
required to disclose whether any of the Property lies within the following
natural hazard areas or zones: (i) a special flood hazard area as designated by
the Federal Emergency Management Agency; (ii) an area of potential flooding;
(iii) a very high fire hazard severity zone; (iv) a wild land area that may
contain substantial forest fire risks and hazards; (v) an earthquake fault or
special studies zone; or (vi) a seismic hazard zone.  Buyer acknowledges that
Seller will employ the services of Disclosure Source (“Natural Hazard Expert”)
to examine the maps and other information specifically made available to the
public by government agencies and to report the results of its examination to
Buyer in writing. The written report prepared by the Natural Hazard Expert
regarding the results of its examination fully and completely discharges Seller
from its disclosure obligations referred to herein to the extent allowed
pursuant to California Civil Code 1103.4, and the Natural Hazard Expert shall be
deemed to be an expert dealing with matters within the scope of its expertise
with respect to the examination and written report regarding the natural hazards
referred to above.

[signatures on following page]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement and Escrow Instructions as of the date first above written.

﻿

﻿

 

 

 

 

BUYER:

 

SELLER:

﻿

 

 

WD-40 COMPANY,

 

9715 BUSINESSPARK AVENUE LLC,

a Delaware corporation

 

a Delaware limited liability company

﻿

 

 

/s/ GARRY O. RIDGE

 

/s/ JOSEPH P. CONCEPCION

Garry O. Ridge

 

Joseph P. Concepcion

President and Chief Executive Officer

 

Vice President

﻿

﻿

﻿

ACKNOWLEDGMENT OF ESCROW HOLDER

An original fully executed copy of this Agreement has been received by Escrow
Holder this 1st day of August, 2016, and by the execution hereof Escrow Holder
covenants and agrees to be bound by the terms of this Agreement. 

﻿

 

 

 

 

ESCROW HOLDER:

 

 

﻿

 

 

CHICAGO TITLE COMPANY

 

 

﻿

 

 

/s/ ANNEMARIE LO COCO

 

 

Annemarie Lo Coco 

 

 

Escrow Officer

 

 

﻿

 

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

FORM OF GRANT DEED

﻿

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO, AND

MAIL TAX STATEMENT TO:







Attention: 

﻿



(Space Above Line for Recorder’s Use Only)

Assessor Parcel No. ______________

GRANT DEED

﻿

THE UNDERSIGNED GRANTOR DECLARES:

﻿

DOCUMENTARY TRANSFER TAX: $______________

____ Computed on full value of property conveyed; or

____ Computed on full value less liens and encumbrances remaining at time of
sale.

____ Unincorporated area   _____ City of _______________________________

﻿

FOR VALUE RECEIVED, 9715 BUSINESSPARK AVENUE LLC, a Delaware limited liability
company (“Grantor”), grants to ______________________, a ________________
(“Grantee”), all that certain real property described on Schedule 1 attached to
this Grant Deed and by this reference incorporated in this Grant Deed
(“Property”).  This conveyance is subject to all matters appearing of record or
known to Grantee or that may be ascertained by an inspection of the Property.

IN WITNESS WHEREOF, Grantor has executed this Grant Deed as of ________________,
20___.

GRANTOR:

﻿

9715 BUSINESSPARK AVENUE LLC,

a Delaware limited liability company

﻿

By:

Name:  ______________________________

Title:  _______________________________

﻿

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of California)

)  ss.

County of _______)





EXHIBIT A

 

--------------------------------------------------------------------------------

 

On ______________________ before me, ____________________________, Notary
Public, personally appeared_______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature ____________________________________(Seal)

 

EXHIBIT A

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

TO

GRANT DEED

﻿

LEGAL DESCRIPTION

﻿

﻿

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN DIEGO, IN THE
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

﻿

LOT 17 OF SCRIPPS RANCH BUSINESS PARK UNIT NO. 2, IN THE CITY OF SAN DIEGO,
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO. 8887,
FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, JUNE 13, 1978.

﻿

APN 363-072-20-00

﻿

﻿

 

SCHEDULE 1 TO EXHIBIT A

 

--------------------------------------------------------------------------------

 

EXHIBIT B


ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

AND INTANGIBLE PROPERTY

This ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS AND INTANGIBLE PROPERTY
(“Assignment”) is made this __ day of _______, 20__, by and between 9715
BUSINESSPARK AVENUE LLC, a Delaware limited liability company (“Assignor”), and
__________________, a ______________ (“Assignee”), with reference to the
following facts:

A.Assignor is bound by those certain service contracts and agreements currently
in effect in connection with Assignor’s operation and maintenance of the
property legally described on the attached Schedule 1 (“Property”), and the
improvements constructed thereon, all of which service contracts and agreements
(“Service Contracts”), if any, are described on the attached Schedule 2 and made
a part of this Assignment.

B.Assignor is a party to that certain Standard Form of Agreement Between Owner
and Contractor for a Project of Limited Scope dated as of December 1, 2015, and
all exhibits and schedules attached thereto (“General Contract”), between
Assignor and Pacific Building Group, a California corporation.

C.Assignor has used or acquired (or may have acquired) certain intangible rights
solely in connection with the Property, including, but not limited to, any trade
name used in connection with the Property, building plans and specifications,
development rights, entitlements and approvals, engineering soils, pest control
and other reports, easements, licenses, permits, air rights, certificates of
occupancy, rights-of-way, sewer agreements, water line agreements, utility
agreements, water rights and oil, gas and mineral rights, to the extent relating
to the Property (collectively, “Intangibles”).

D.Assignor has also acquired (or may have acquired) certain express and implied
warranties, relating to work and improvements at the Property (collectively,
“Warranties”). 

E.Pursuant to the terms of that certain Purchase and Sale Agreement and Escrow
Instructions dated _____________, 2016 (“Purchase Agreement”), entered into by
Assignor, as Seller, and Assignee, as Buyer, Assignor now desires to assign and
transfer to Assignee all of Assignor’s right, title and interest in and to
(i) the Service Contracts, subject to all of the payments, terms, covenants,
obligations, agreements and restrictions set forth therein, and (ii) the General
Contract, the Intangibles and the Warranties, to the extent that such right,
title and interest may exist and are assignable by Assignor, and Assignee
desires to accept and assume all of Assignor’s right, title and interest in and
to the Service Contracts, and be bound by the terms thereof, and to accept and
assume all of Assignor’s right, title and interest in and to the General
Contract, the Intangibles and the Warranties, to the extent that any such right,
title and interest may exist and are assignable by Assignor.

NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
below, it is agreed:

1.Effective as of the Close of Escrow, as that phrase is defined in the Purchase
Agreement, Assignor assigns and transfers to Assignee, all of Assignor’s right,
title and interest in and to the following: (a) the Service Contracts, subject
to the payments, terms, covenants, obligations, agreements and restrictions set
forth therein, to the extent assignable by Assignor, and (b) the General
Contract, the Intangibles and the Warranties, to the extent that such right,
title and interest may exist and are assignable by Assignor.

2.Effective as of the Close of Escrow, (a) Assignee accepts the assignment of
Assignor’s right, title and interest in and to the Service Contracts, shall be
entitled to all rights and benefits accruing to the Assignor thereunder from and
after the Close of Escrow, and assumes and agrees to be bound by the terms
thereof and Assignee assumes and is responsible for any obligations under the
Service Contracts accruing from and after the Close of Escrow, and (b) Assignee
accepts the assignment of Assignor’s right, title and interest in and to the
General Contract, the Intangibles and the Warranties, to the extent that such
right, title and interest may exist and are assignable by Assignor, and, to the
extent that such right, title and interest may exist and are assignable by
Assignor, Assignee is entitled to all rights and benefits accruing to Assignor
under the General Contract, the Intangibles and the Warranties



EXHIBIT B

1

 

--------------------------------------------------------------------------------

 

from and after the Closing, and Assignee assumes and is responsible for any
obligations under the General Contract, Intangibles and the Warranties accruing
from and after the Closing.

3.This Assignment may be executed in counterparts, which taken together shall
constitute one and the same instrument.

4.This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective successors and assigns.

5.Assignor covenants that it shall, at any time and from time to time, execute
any documents and take such additional actions as Assignee shall reasonably
require in order to more completely or perfectly carry out the transfers
intended to be accomplished by this Assignment.

[signatures on following page]





EXHIBIT B

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Service Contracts and Intangible Property as of the date set forth
above.

ASSIGNEE:

ASSIGNOR:

_________________________,
a ____________________

 

By:  _________________________________

Name:  _______________________________

Title:  ________________________________

9715 BUSINESSPARK AVENUE LLC,

a Delaware limited liability company

 

By:  _________________________________

Name:  _______________________________

Title:  ________________________________

 

EXHIBIT B

3

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

TO

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

AND INTANGIBLE PROPERTY

﻿

LEGAL DESCRIPTION OF PROPERTY

﻿

﻿

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN DIEGO, IN THE
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

﻿

LOT 17 OF SCRIPPS RANCH BUSINESS PARK UNIT NO. 2, IN THE CITY OF SAN DIEGO,
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO. 8887,
FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, JUNE 13, 1978.

﻿

APN 363-072-20-00

﻿

 

SCHEDULE 1 TO EXHIBIT B

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

TO

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

AND INTANGIBLE PROPERTY

﻿

SERVICE CONTRACTS

﻿

﻿

﻿

﻿

﻿

 

SCHEDULE 2 TO EXHIBIT B

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF CONSENT TO ASSIGNMENT OF GENERAL CONTRACT

﻿

CONSENT TO ASSIGNMENT OF GENERAL CONTRACT

This Consent to Assignment of General Contract (“Consent”) is given to 9715
Businesspark Avenue LLC, a Delaware limited liability company (“Seller”), by
Pacific Building Group, a California corporation (“General Contractor”), with
reference to the following facts:

A. General Contractor performed certain work (“Work”) to the property known as
9715 Businesspark Avenue, San Diego, California (“Property”) pursuant to, and as
more particularly described in, that certain Standard Form of Agreement Between
Owner and Contractor for a Project of Limited Scope dated as of December 1,
2015, and all exhibits and schedules attached thereto (“General Contract”),
between Seller and General Contractor.  A copy of the General Contract,
including any and all amendments thereto, is attached hereto as Schedule 1.

B. In connection with Section 9.4 of the General Contract, General Contractor
provided a warranty applicable to the Work for the benefit of the owner of the
Property (“Warranty”). 

C. The Work was completed on [____________________, 20___].

D. Pursuant to the terms of that certain Purchase and Sale Agreement and Escrow
Instructions dated July___, 2016 (“Purchase Agreement”), entered into by Seller
and WD-40 Company, a Delaware corporation (together with any successors and
assigns, collectively, “Buyer”), Seller desires to assign and transfer to Buyer,
as of the Close of Escrow (as defined in the Purchase Agreement), all of
Seller’s right, title and interest in and to the General Contract, including,
without limitation, the Warranty.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
General Contractor hereby consents to the assignment of the General Contract,
including, without limitation, the Warranty, to Buyer pursuant to the Purchase
Agreement and acknowledges that, upon such assignment effective as of the Close
of Escrow, Buyer shall have the right to enforce the General Contract,
including, without limitation, the Warranty, and shall be the beneficiary
thereof.

GENERAL CONTRACTOR:

PACIFIC BUILDING GROUP,
a California corporation

﻿

By:  _________________________________

Name:  _______________________________

Title:  ________________________________

 

EXHIBIT C

1

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

TO

CONSENT TO ASSIGNMENT OF WARRANTY

﻿

GENERAL CONTRACT

﻿

[TO BE ATTACHED]

 

SCHEDULE 1 TO EXHIBIT C

 

--------------------------------------------------------------------------------

 

EXHIBIT D

BILL OF SALE

For good and valuable consideration paid by ________________, a
_________________ (“Buyer”), the receipt and sufficiency of which is
acknowledged, 9715 BUSINESSPARK AVENUE LLC, a Delaware limited liability company
(“Seller”), sells, transfers, grants, bargains, conveys, assigns, and delivers
to Buyer, and Buyer purchases, assumes and accepts, all of Seller’s right, title
and interest in and to the following property (“Property”), effective as of the
Close of Escrow, as that phrase is defined in the Purchase and Sale Agreement
and Escrow Instructions dated July ___, 2016 (“Purchase Agreement”), between
Buyer and Seller:

1.



All materials, fixtures or personal property located on, used in connection
with, or attached or appurtenant to the land described on Schedule 1 (“Land”) or
the improvements constructed thereon (“Improvements”);

2.



To the extent assignable, all preliminary, final and proposed building plans and
specifications (including “as built” drawings, if any), permits, certificates of
occupancy, development rights and approvals, licenses and similar materials
respecting the Improvements that are within the possession of or under the
control of Seller; and

3.



To the extent assignable, all structural reviews, architectural drawings,
engineering, soils, seismic, geologic and architectural reports, studies and
certificates, and other similar documents pertaining to the Land and/or
Improvements that are within the possession of or under the control of Seller. 

Except as otherwise provided in the Purchase Agreement, Buyer acknowledges that
Buyer is buying the Property “as is,” without any warranty, express or implied,
it being the intention of Seller and Buyer to expressly negate and exclude all
warranties, including without limitation, the implied warranties of
merchantability and fitness for a particular purpose, warranties created by
affirmation of fact or promise or by an description of the property conveyed
hereunder, and all other warranties whatsoever contained in or created by the
California Commercial Code.  Seller and Buyer agree to execute such other
documents and take such actions as may reasonably be required for the purpose of
further evidencing, confirming and effectuating the transfer that is the subject
of this Bill of Sale.

The provisions of this Bill of Sale shall be binding upon and inure to the
benefit of Seller and Buyer and their respective successors and assigns.

This Bill of Sale may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

[signatures on following page]





EXHIBIT D

1

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Bill of Sale as of
______________________, 20___.

﻿

BUYER:

SELLER:

_________________________,
a ____________________

 

By:  _________________________________

Name:  _______________________________

Title:  ________________________________

9715 BUSINESSPARK AVENUE LLC,

a Delaware limited liability company

 

By:  _________________________________

Name:  _______________________________

Title:  ________________________________

 

EXHIBIT D

2

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

TO

BILL OF SALE

﻿

LEGAL DESCRIPTION OF LAND

﻿

﻿

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN DIEGO, IN THE
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

﻿

LOT 17 OF SCRIPPS RANCH BUSINESS PARK UNIT NO. 2, IN THE CITY OF SAN DIEGO,
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO. 8887,
FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, JUNE 13, 1978.

﻿

APN 363-072-20-00





 

--------------------------------------------------------------------------------

 

EXHIBIT E

OWNER’S TITLE AFFIDAVIT

Dated:  _______, 2016

﻿

To:Chicago Title Company

2365 Northside Drive

Suite 600

San Diego, CA 92108

﻿

To the best knowledge and belief of the undersigned (“Owner”), the following is
hereby certified to Chicago Title Company (“Chicago Title”) with respect to the
real property commonly known as 9715 BusinessPark Avenue (“Property”), San
Diego, California, together with the improvements located thereon:

﻿

1.Within the last ninety (90) days (a) no labor, service or materials have been
furnished to improve the land, or to rehabilitate, repair, refurbish, or remodel
the buildings situated on the land to or for Owner at Owner’s request, which
have not been paid for or for which provisions for payment have not been made as
of the date hereof; (b) nor have any notices of lien been received as of the
date hereof by Owner.

﻿

2.That there are no unrecorded security agreements, financing statements,
chattel mortgages or conditional sales agreements to which Owner is a party in
respect to any appliances, equipment or chattels that have or are to become
attached to the land or any improvements thereon as fixtures.

﻿

3.That there are no unrecorded contracts or options to purchase the land, to
which Owner is a party, except the following, if any:

﻿

Purchase and Sale Agreement and Escrow Instructions, dated as of July 29, 2016
(“Purchase Agreement”), between 9715 BusinessPark Avenue LLC and WD-40 Company.

﻿

4.That there are no unrecorded leases, easements or other servitudes to which
Owner is a party and to which the land or building, or portions thereof, are
subject.

﻿

5.That the undersigned is authorized to execute this affidavit; provided,
however, that the undersigned is delivering this affidavit solely in his or her
capacity as an authorized representative of Owner and neither the undersigned
nor any direct or indirect owner of any interests in Owner or any affiliate
thereof nor any officer, director, manager, employee or agent of any of the
foregoing shall have any liability pursuant to or as a result of this affidavit.

﻿

6.In order to induce Chicago Title to issue its policy of title insurance
without making exception therein for matters which may appear of record between
the period (“Gap Period”) beginning on September __, 2016 (i.e., the effective
date of your last title commitment) hereof and ending on the date on which it
records the Grant Deed conveying the Property (each as defined in the Purchase
Agreement), which Grant Deed shall be recorded by Chicago Title within seven (7)
days of the receipt of each such document (subject to extension for
circumstances beyond Chicago Title’s reasonable control), and constitute an
encumbrance or encumbrances on or otherwise adversely affect title to the
Property, Owner agrees to promptly defend, remove, bond or otherwise dispose of
only (i) those matters which were executed by Owner, (ii) judgment liens, tax
liens or mechanics’ liens that are filed against Owner as a result of Owner's
failure to pay the alleged amount due thereunder or (iii) lis pendens or any
other matters affecting title to the Property caused by Owner, but only to the
extent that the matters referenced in (i), (ii) and (iii) above are recorded in
the Official Records of San Diego County (collectively, the “Objection(s) to
Title”) during the Gap Period, and to hold harmless and indemnify Chicago Title
against all third-party out-of-pocket expenses, costs and reasonable attorneys’
fees which are incurred out of Owner’s failure to so remove, bond or otherwise
dispose of any such Objection(s) to Title.





 

--------------------------------------------------------------------------------

 

﻿

This affidavit is given to induce Chicago Title to issue its owners policy with
full knowledge that it will be relying upon the accuracy of the above
statements.

﻿

﻿

OWNER:

﻿

9715 BusinessPark Avenue LLC,
a Delaware limited liability company

﻿

﻿

By:

Name:  

Title:  







 

--------------------------------------------------------------------------------

 

EXHIBIT F

CONTRACTS

1.



Proposal for Engineering Services, dated as of August 25, 2015, by Omega
Engineering Consultants

2.



Proposal for Architectural Services, dated June 17, 2015, by Smith Consulting
Architects

3.



Proposal for Construction Management and Consulting Services, dated June 1,
2015, modified February 9, 2016, by Serbia Consulting Group  (documents are
unsigned)



 

--------------------------------------------------------------------------------